Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Drawings
3.	The drawings filed on 09/28/2020 are acceptable for examination proceedings.
Specification
4.	The specification filed on 09/28/2020 is acceptable for examination proceedings.

Priority
5.	Application 17/035,575, filed 09/28/2020 is a continuation of 16541919, filed 08/15/2019 ,now U.S. Patent #10893055 and having 1 RCE-type filing therein16541919 is a continuation of 15074029, filed 03/18/2016 ,now U.S. Patent #10616239 and having 1 RCE-type filing therein15074029 Claims Priority from Provisional Application 62134689, filed 03/18/2015. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is March 18, 2015.	
Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Internet Communications
7. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 09/28/2020, 01/06/2021,09/20/2021 and 01/05/2022 are being considered by the examiner.
Double Patenting

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,893,055 B2 (hereinafter refereed as ‘055 US Patent). Although the conflicting claims are not identical, they are not patentably distinct from each other.
The following is referring to the independent claim


[Symbol font/0xB7]  	As per independent claim 1, 
		Independent claim 1 of the instant application and claim 1, of the ‘055 US Patent recite similar limitation. The above independent claims, namely claim 1 of the instant/present application would have been obvious over claim 1, of the ‘055 US Patent because each and every element of the above independent claim 1 of the present application is anticipated by the corresponding independent claim 1 of the ‘055 US Patent.

[Symbol font/0xB7]  	As per independent claim 10, 
		Independent claim 10 of the instant application and claim 10, of the ‘055 US Patent recite similar limitation. The above independent claims, namely claim 10 of the instant/present application would have been obvious over claim 10, of the ‘055 US Patent because each and every element of the above independent claim 10 of the present application is anticipated by the corresponding independent claim 10 of the ‘055 US Patent.

[Symbol font/0xB7]  	As per independent claim 19, 
		Independent claim 19 of the instant application and claim 19, of the ‘055 US Patent recite similar limitation. The above independent claims, namely claim 19 of the instant/present application would have been obvious over claim 19, of the ‘055 US Patent because each and every element of the above independent claim 19 of the present application is anticipated by the corresponding independent claim 19 of the ‘055 US Patent.

The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2-9,11-18 and 20,
Claims 2-9,11-18 and 20 of the instant application is also anticipated by claims 2-9,11-18 and 20 of the ‘055 US Patent since the corresponding claims further recite similar/same limitation of the same subject matter.

‘055 US Patent
Instant / current application No.17/035,575
1. (Original) A computer implemented method, comprising: receiving a request to post content to an event gallery associated with an event, the request comprising activity data that records a screen capture operation performed on a device at a particular location, and identification data identifying at least one of the device or a user of the device; performing a first authorization operation including determining that the particular location is within a geo-location fence associated with the event; performing a second authorization operation including using the identification data to verify an attribute of the user; and based on the first and second authorization operations, posting the content to the event gallery.  

Claim 1, a computer implemented method, comprising: receiving a request to post content to an event gallery associated with an event, the request comprising activity data that records application of an image filter to an image on a device at a particular location, and identification data identifying at least one of the device or a user of the device, the image filter being related to the particular location; performing a first authorization operation including determining that the particular location is within a geo-location fence associated with the event; performing a second authorization operation including using the identification data to verify an attribute of the user; and based on the first and second authorization operations, posting the content to the event gallery.  

2. (Original) The computer implemented method of claim 1, wherein the identification data comprises an IP address, and the second authorization operation comprises verifying that the IP address relates to an organization associated with the event.  

2. The computer implemented method of claim 1, wherein the identification data comprises an IP address, and the second authorization operation comprises verifying that the IP address relates to an organization associated with the event.  

3. (Original) The computer implemented method of claim 1, further comprising locating a user profile, associated with the user, stored in a database, wherein the second authorization operation includes extracting user profile data from the user profile in the database in order to verify the attribute of the user.  

3. The computer implemented method of claim 1, further comprising locating a user profile, associated with the user, stored in a database, wherein the second authorization operation includes extracting user profile data from the user profile in the database in order to verify the attribute of the user. 
4. (Original) The computer implemented method of claim 1, wherein the request includes real- time visual data captured using the device, the attribute comprises a user visual attribute, and the verifying the attribute comprises comparing visual data of user profile data with the real-time visual data, the user profile data being associated with the user.  

4. The computer implemented method of claim 1, wherein the request includes real-time visual data captured using the device, the attribute comprises a user visual attribute, and the verifying the attribute comprises comparing visual data of user profile data with the real-time visual data, the user profile data being associated with the user.  
5. (Original) The computer implemented method of claim 1, wherein verifying the attribute comprises identifying at least one communication with a further user, the further user having made at least one communications contribution to a further event gallery associated with a further event.  

5. The computer implemented method of claim 1, wherein verifying the attribute comprises identifying at least one communication with a further user, the further user having made at one communications contribution to a further event gallery associated with a further event.  

6. (Original) The computer implemented method of claim 5, wherein the event and the further event are both related to a common entity.  

6. The computer implemented method of claim 5, wherein the event and the further event are both related to a common entity.  

7. (Original) The computer implemented method of claim 1, wherein the attribute comprises a user activity attribute.  

7. The computer implemented method of claim 1, wherein the attribute comprises a user activity attribute.  

8. (Original) The computer implemented method of claim 1, wherein the event gallery is available for a specified transitory period.  

8. The computer implemented method of claim 1, wherein the event gallery is available for a specified transitory period.  

9. (Original) The computer implemented method of claim 1, wherein the event gallery comprises individual ephemeral messages shown in sequence.  

9. The computer implemented method of claim 1, wherein the event gallery comprises individual ephemeral messages shown in sequence.  

10. (Original) A system comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the processor to perform operations comprising: receiving a request to post content to an event gallery associated with an event, the request comprising activity data that records a screen capture operation performed on a device at a particular location, and identification data identifying at least one of the device or a user of the device; performing a first authorization operation including determining that the particular location is within a geo-location fence associated with the event; performing a second authorization operation including using the identification data to verify an attribute of the user; and based on the first and second authorization operations, posting the content to the event gallery.  




10. A system comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the processor to perform operations comprising: receiving a request to post content to an event gallery associated with an event, the request comprising activity data that records application of an image filter to an image on a device at a particular location, and identification data identifying at least one of the device or a user of the device, the image filter being related to the particular location; performing a first authorization operation including determining that the particular location is within a geo-location fence associated with the event; performing a second authorization operation including using the identification data to verify an attribute of the user; and based on the first and second authorization operations, posting the content to the event gallery.  


11. (Original) The system of claim 10, wherein the identification data comprises an IP address, and the second authorization operation comprises verifying that the IP address relates to an organization associated with the event.  
11. The system of claim 10, wherein the identification data comprises an IP address, and the second authorization operation comprises verifying that the IP address relates to an organization associated with the event.  
12. (Original) The system of claim 10, wherein the operations further comprise locating a user profile, associated with the user, stored in a database, and wherein the second authorization operation includes extracting user profile data from the user profile in the database in order to verify the attribute of the user.  

12. The system of claim 10, wherein the operations further comprise locating a user profile, associated with the user, stored in a database, and wherein the second authorization operation includes extracting user profile data from the user profile in the database in order to verify the attribute of the user.  

13. (Original) The system of claim 10, wherein the request includes real-time visual data captured using the device, the attribute comprises a user visual attribute, and the verifying the attribute comprises comparing visual data of user profile data with the real-time visual data, the user profile data being associated with the user.  
13. The system of claim 10, wherein the request includes real-time visual data captured using the device, the attribute comprises a user visual attribute, and the verifying the attribute comprises comparing visual data of user profile data with the real-time visual data, the user profile data being associated with the user.  

14. (Original) The system of claim 10, wherein verifying the attribute comprises identifying at least one communication with a further user, the further user having made at least one communications contribution to a further event gallery associated with a further event.  

14. The system of claim 10, wherein verifying the attribute comprises identifying at least one communication with a further user, the further user having made at least one communications contribution to a further event gallery associated with a further event.  

15. (Original) The system of claim 14, wherein the event and the further event are both related to a common entity.  

15. The system of claim 14, wherein the event and the further event are both related to a common entity.  

16. (Original) The system of claim 10, wherein the attribute comprises a user activity attribute.  

16. The system of claim 10, wherein the attribute comprises a user activity attribute.  

17. (Original) The system of claim 10, wherein the event gallery is available for a specified transitory period.  

17. The system of claim 10, wherein the event gallery is available for a specified transitory period.  

18. (Original) The system of claim 10, wherein the event gallery comprises individual ephemeral messages shown in sequence.  

18. The system of claim 10, wherein the event gallery comprises individual ephemeral messages shown in sequence.  

19. (Original) A system comprising: a communication component, implemented using at least one processor, to receive a request to post content to an event gallery associated with an event, the request comprising activity data that records a screen capture operation performed on a device at a particular location, and identification data identifying at least one of the device or a user of the device; and an event gallery component to: perform a first authorization operation including determining that the particular location is within a geo-location fence associated with the event; perform a second authorization operation including using the identification data to verify an attribute of the user; and based on the first and second authorization operations, posting the content to the event gallery.  

19. A system comprising: a communication component, implemented using at least one processor, to receive a request to post content to an event gallery associated with an event, the request comprising activity data that records application of an image filter to an image on a device at a particular location, and identification data identifying at least one of the device or a user of the device, the image filter being related to the particular location; and an event gallery component to: perform a first authorization operation including determining that the particular location is within a geo-location fence associated with the event; perform a second authorization operation including using the identification data to verify an attribute of the user; and based on the first and second authorization operations, posting the content to the event gallery.  

20. (Original) The system of claim 19, wherein the request includes real-time visual data captured using the device, the attribute comprises a user visual attribute, and the verifying the attribute comprises comparing visual data of user profile data with the real-time visual data, the user profile data being associated with the user.

20. The system of claim 19, wherein the request includes real-time visual data captured using the device, the attribute comprises a user visual attribute, and the verifying the attribute comprises comparing visual data of user profile data with the real-time visual data, the user profile data being associated with the user.




Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	Claims 1-20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berberat (US 2013/0325964 A1) hereinafter refer as to Berberat in view of Bosworth et al. (US 2013/0132477 A1), hereinafter refer as to Bosworth.

As per claim 1, Berberat discloses a computer implemented method, comprising: receiving a request to post content to an event gallery associated with an event (para. 0025 discloses allows content creators to post and retrieve content such as comments/pictures/videos/etc. e.g., social media content, generically referred to as "content"; para. 0026 discloses A "location" can be an event (e.g., a parade), an establishment (e.g., a restaurant), or some other identifier of a geographic location, for example), the request comprising activity data that records application of an image filter to an image on a device at a particular location (para. 0033 discloses the request 118 may only include the location of the client device 108 as provided by the geolocator 166 and para. 0032 discloses a geolocator 116 may be a GPS, or some other technology for determining the location of the client device 108, for example), and identification data identifying at least one of the device or a user of the device (paragraph 34: "Users may also be pre-approved in order to provide social media content" thus the identifier has to be sent in order to allow such verification); performing a first authorization operation including determining that the particular location is within a geo-location fence associated with the event (para. 0027 discloses a user has to be within a predetermined range of the geographic location to view and/or create associated social media content and para. 0034 discloses the user may only comment on social media content if that user is also at the associated geographic location, for example); performing a second authorization operation including using the identification data to verify an attribute of the user (para. 0035 discloses the system may have area-specific "channels" targeting particular geographic locations or venues. These may have posts monitored and approved before being posted, and/or allow only approved users to submit posts" - thus the identity of the user is verified before posting, for example); and based on the first and second authorization operations, posting the content to the event gallery (para.0034 discloses a user may be granted permission to upload content relating to a particular geographic location and para. 0052 discloses within a channel, a user may request permission to post, and an administrator of the channel may allow or deny permission, for example).

Berberat failed discloses the image filter being related to the particular location.

However, Bosworth discloses the image filter being related to the particular location (fig. 2 discloses the location-triggered shared space process may allow read-access to a shared space based on read-access controls associated with the shared space (202), for example). 

Berberat and Bosworth are analogous art because they both are directed to location-based services, interactive virtual spaces associated with locations, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Berberat with the specified features of Bosworth because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Bosworth with the teaching of Berberat in order to systems that provide users shared, interactive virtual spaces associated with locations [Bosworth: para. 0001]. 

Regarding claim 2, Berberat as modified by Bosworth discloses wherein the identification data comprises an IP address (para. 0023,0029 and 0038 of Bosworth discloses e.g., an IP address of an access point for the mobile device's network connection, for example), and the second authorization operation comprises verifying that the IP address relates to an organization associated with the event (para. 0023 of Bosworth discloses a geographic location of an Internet connected computer can be identified by the computer's IP address. For example, a geographic location of a cell phone equipped with cellular, Wi-Fi and/or GPS capabilities can be identified by cell tower triangulation, Wi-Fi positioning, and/or GPS positioning, for example). 
Examiner provide the same rational set forth as above in claim 1. 

Regarding claim 3, Berberat as modified by Bosworth discloses locating a user profile, associated with the user, stored in a database, wherein the second authorization operation includes extracting user profile data from the user profile in the database in order to verify the attribute of the user (para. 0002,0014,0018,0019,0022 of Bosworth discloses the social networking system may create and store a record, often referred to as a user profile, in connection with the user. The user profile may include a user's demographic information, communication channel information, and personal interests, for example).
Examiner provide the same rational set forth as above in claim 1. 

Regarding claim 4, Berberat as modified by Bosworth discloses wherein the request includes real-time visual data captured using the device, the attribute comprises a user visual attribute, and the verifying the attribute comprises comparing visual data of user profile data with the real-time visual data, the user profile data being associated with the user (para. 0035 of Berberat discloses the system may have area-specific "channels" targeting particular geographic locations or venues. These may have posts monitored and approved before being posted, and/or allow only approved users to submit posts" - thus the identity of the user is verified before posting, for example). 

Regarding claim 5, Berberat as modified by Bosworth discloses wherein verifying the attribute comprises identifying at least one communication with a further user, the further user having made at one communications contribution to a further event gallery associated with a further event (para. 0025 of Berberat discloses allows content creators to post and retrieve content such as comments/pictures/videos/etc. e.g., social media content, generically referred to as "content""; para. 0026 of Berberat discloses a "location" can be an event (e.g., a parade), an establishment (e.g., a restaurant), or some other identifier of a geographic location, for example). 

Regarding claim 6, Berberat as modified by Bosworth discloses wherein the event and the further event are both related to a common entity (para. 0025 of Berberat discloses allows content creators to post and retrieve content such as comments/pictures/videos/etc. e.g., social media content, generically referred to as "content""; paragraph 26: "A "location" can be an event (e.g., a parade), an establishment (e.g., a restaurant), or some other identifier of a geographic location, for example). 

Regarding claim 7, Berberat as modified by Bosworth discloses wherein the attribute comprises a user activity attribute (para. 0035 of Berberat discloses the system may have area-specific "channels" targeting particular geographic locations or venues. These may have posts monitored and approved before being posted, and/or allow only approved users to submit posts" - thus the identity of the user is verified before posting, for example).

Regarding claim 8, Berberat as modified by Bosworth discloses wherein the event gallery is available for a specified transitory period (para. 0025 of Berberat discloses allows content creators to post and retrieve content such as comments/pictures/videos/etc. e.g., social media content, generically referred to as "content""; paragraph 26: "A "location" can be an event (e.g., a parade), an establishment (e.g., a restaurant), or some other identifier of a geographic location, for example). 

Regarding claim 9, Berberat as modified by Bosworth discloses wherein the event gallery comprises individual ephemeral messages shown in sequence (para. 0034 of Berberat discloses a user may be granted permission to upload content relating to a particular geographic location"; para. 0052 of Berberat discloses within a channel, a user may request permission to post, and an administrator of the channel may allow or deny permission, for example).

As per claim 10, Berberat discloses a system comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor (fig. 1 depicted location-based social networking system, for example), cause the processor to perform operations comprising: receiving a request to post content to an event gallery associated with an event (para. 0025 discloses allows content creators to post and retrieve content such as comments/pictures/videos/etc. e.g., social media content, generically referred to as "content"; para. 0026 discloses A "location" can be an event (e.g., a parade), an establishment (e.g., a restaurant), or some other identifier of a geographic location, for example), the request comprising activity data that records application of an, and identification data identifying at least one of the device or a user of the device (para. 0027 discloses a user has to be within a predetermined range of the geographic location to view and/or create associated social media content and para. 0034 discloses the user may only comment on social media content if that user is also at the associated geographic location, for example); performing a first authorization operation including determining that the particular location is within a geo-location fence associated with the event (para. 0027 discloses a user has to be within a predetermined range of the geographic location to view and/or create associated social media content and para. 0034 discloses the user may only comment on social media content if that user is also at the associated geographic location, for example); performing a second authorization operation including using the 26 Attorney Docket No.: 4218.009US3identification data to verify an attribute of the user (para. 0035 discloses the system may have area-specific "channels" targeting particular geographic locations or venues. These may have posts monitored and approved before being posted, and/or allow only approved users to submit posts" - thus the identity of the user is verified before posting, for example); and based on the first and second authorization operations, posting the content to the event gallery (para.0034 discloses a user may be granted permission to upload content relating to a particular geographic location and para. 0052 discloses within a channel, a user may request permission to post, and an administrator of the channel may allow or deny permission, for example). 

Berberat failed discloses image filter to an image on a device at a particular location and the image filter being related to the particular location.

However, Bosworth discloses image filter to an image on a device at a particular location and the image filter being related to the particular location (fig. 2 discloses the location-triggered shared space process may allow read-access to a shared space based on read-access controls associated with the shared space (202), for example). 

Berberat and Bosworth are analogous art because they both are directed to location-based services, interactive virtual spaces associated with locations, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Berberat with the specified features of Bosworth because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Bosworth with the teaching of Berberat in order to systems that provide users shared, interactive virtual spaces associated with locations [Bosworth: para. 0001]. 

Regarding claim 11, Berberat as modified by Bosworth discloses wherein the identification data comprises an IP address (para. 0023,0029 and 0038 discloses of Bosworth, an IP address of an access point for the mobile device's network connection, for example), and the second authorization operation comprises verifying that the IP address relates to an organization associated with the event (para. 0023 of Bosworth discloses a geographic location of an Internet connected computer can be identified by the computer's IP address. For example, a geographic location of a cell phone equipped with cellular, Wi-Fi and/or GPS capabilities can be identified by cell tower triangulation, Wi-Fi positioning, and/or GPS positioning, for example). 
Examiner provide the same rational set forth as above in claim 10. 

Regarding claim 12, Berberat as modified by Bosworth discloses wherein the operations further comprise locating a user profile, associated with the user, stored in a database, and wherein the second authorization operation includes extracting user profile data from the user profile in the database in order to verify the attribute of the user (para. 0002,0014,0018,0019,0022 of Bosworth discloses the social networking system may create and store a record, often referred to as a user profile, in connection with the user. The user profile may include a user's demographic information, communication channel information, and personal interests, for example).
Examiner provide the same rational set forth as above in claim 10.

Regarding claim 13, Berberat as modified by Bosworth discloses wherein the request includes real-time visual data captured using the device, the attribute comprises a user visual attribute, and the verifying the attribute comprises comparing visual data of user profile data with the real-time visual data, the user profile data being associated with the user (para. 0035 of Berberat discloses the system may have area-specific "channels" targeting particular geographic locations or venues. These may have posts monitored and approved before being posted, and/or allow only approved users to submit posts" - thus the identity of the user is verified before posting, for example).

Regarding claim 14, Berberat as modified by Bosworth discloses wherein verifying the attribute comprises identifying at least one communication with a further user, the further user having made at least one communications contribution to a further event gallery associated with a further event (para. 0025 of Berberat discloses allows content creators to post and retrieve content such as comments/pictures/videos/etc. e.g., social media content, generically referred to as "content""; para. 0026discloses a "location" can be an event (e.g., a parade), an establishment (e.g., a restaurant), or some other identifier of a geographic location, for example).

Regarding claim 15, Berberat as modified by Bosworth discloses wherein the event and the further event are both related to a common entity (para. 0025 of Berberat discloses allows content creators to post and retrieve content such as comments/pictures/videos/etc. e.g., social media content, generically referred to as "content""; paragraph 26: "A "location" can be an event (e.g., a parade), an establishment (e.g., a restaurant), or some other identifier of a geographic location, for example).

Regarding claim 16, Berberat as modified by Bosworth discloses wherein the attribute comprises a user activity attribute (para. 0035 of Berberat discloses the system may have area-specific "channels" targeting particular geographic locations or venues. These may have posts monitored and approved before being posted, and/or allow only approved users to submit posts" - thus the identity of the user is verified before posting, for example).

Regarding claim 17, Berberat as modified by Bosworth discloses wherein the event gallery is available for a specified transitory period (para. 0025 of Berberat discloses allows content creators to post and retrieve content such as comments/pictures/videos/etc. e.g., social media content, generically referred to as "content""; paragraph 26: "A "location" can be an event (e.g., a parade), an establishment (e.g., a restaurant), or some other identifier of a geographic location, for example).
 
Regarding claim 18, Berberat as modified by Bosworth discloses wherein the event gallery comprises individual ephemeral messages shown in sequence (para. 0034 of Berberat discloses a user may be granted permission to upload content relating to a particular geographic location"; para. 0052 of Berberat discloses within a channel, a user may request permission to post, and an administrator of the channel may allow or deny permission, for example).

As per claim 19, Berberat discloses A system comprising: a communication component, implemented using at least one processor (fig. 1 depicted location-based social networking system, for example), to receive a request to post content to an event gallery associated with an event (para. 0025 discloses allows content creators to post and retrieve content such as comments/pictures/videos/etc. e.g., social media content, generically referred to as "content"; para. 0026 discloses A "location" can be an event (e.g., a parade), an establishment (e.g., a restaurant), or some other identifier of a geographic location, for example), the request comprising activity data that records application of an image filter to an image on a device at a particular location, and identification data identifying at least one of the device or a user of the device (para. 0027 discloses a user has to be within a predetermined range of the geographic location to view and/or create associated social media content and para. 0034 discloses the user may only comment on social media content if that user is also at the associated geographic location, for example), and an event gallery component to: perform a first authorization operation including determining that the particular location is within a geo-location fence associated with the event (para. 0027 discloses a user has to be within a predetermined range of the geographic location to view and/or create associated social media content and para. 0034 discloses the user may only comment on social media content if that user is also at the associated geographic location, for example); perform a second authorization operation including using the identification data to verify an attribute of the user (para. 0035 discloses the system may have area-specific "channels" targeting particular geographic locations or venues. These may have posts monitored and approved before being posted, and/or allow only approved users to submit posts" - thus the identity of the user is verified before posting, for example); and based on the first and second authorization operations, posting the content to the event gallery (para.0034 discloses a user may be granted permission to upload content relating to a particular geographic location and para. 0052 discloses within a channel, a user may request permission to post, and an administrator of the channel may allow or deny permission, for example).  

Berberat failed discloses the image filter being related to the particular location.

However, Segawa discloses the image filter being related to the particular location (fig. 2 discloses the location-triggered shared space process may allow read-access to a shared space based on read-access controls associated with the shared space (202), for example). 

Berberat and Bosworth are analogous art because they both are directed to location-based services, interactive virtual spaces associated with locations, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Berberat with the specified features of Bosworth because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Bosworth with the teaching of Berberat in order to systems that provide users shared, interactive virtual spaces associated with locations [Bosworth: para. 0001]. 


Regarding claim 20, Berberat as modified by Bosworth discloses wherein the request includes real-time visual data captured using the device, the attribute comprises a user visual attribute, and the verifying the attribute comprises comparing visual data of user profile data with the real-time visual data, the user profile data being associated with the user (para. 0035 of Berberat discloses the system may have area-specific "channels" targeting particular geographic locations or venues. These may have posts monitored and approved before being posted, and/or allow only approved users to submit posts" - thus the identity of the user is verified before posting, for example).

Pertinent Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Metealf et al. (Pub. No. US 2012/0324018 A1) provide method for providing location-based social networking services tied to specific geospatial locations at an event using a computing device (claimed) e.g. server, personal computer, set-top-box, smartphone, pad computer/media device and cellular telephone. Uses include but are not limited to an airport event, concert event, conference, educational classroom, sport and a wedding event, Briceno et al. (Pub. No.: US 2014/0289833 A1) provide data processing systems. More particularly, the invention relates to advanced user authentication techniques and associated applications.

Conclusion 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
May 21, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434